The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 26, 2022.

Continued Examination Under 37 CFR 1.114).
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on April 6, 2009, have been entered.

Status of Claims
Amendment of claims 1 and 22, is acknowledged.
Claims 1-6, 8-17 and 21-22 are currently pending and are the subject of this office action.
Claims 1-6, 8-17 and 21-22 are presently under examination.
The following species are under examination:
1-    Oleic acid as the lipophilic surfactant,
2-    Polyoxyl 40 hydrogenated castor oil as the hydrophilic surfactant, and
3-    Sorbitol as the capsule component,
Is acknowledged.


Priority
The present application is a CON of 12/350,930 filed on 01/08/2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.



Claim Rejections - 35 USC § 112 (Modified Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claims 1-30 recite: “wherein the composition, when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males.”
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 1-30 encompass pharmaceutical compositions (compositions comprising testosterone undecanoate, at least one lipophilic surfactant and at least one hydrophilic surfactant) further limited by their pharmacokinetic (PK) properties (i.e. achieving a certain release amount of TU under certain experimental conditions).  Therefore, the claims encompass a genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of such composition with that PK property.  Accordingly, there is insufficient written description encompassing: “the pharmaceutical composition of claims 1-30 wherein when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males”, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of: “the pharmaceutical composition of claims 1-30 wherein when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly: “the pharmaceutical composition of claim 35, which provides a plasma Cmax of testosterone of less than 2,500 ng/dL” or “the oral dosage form of claim 42, which provides a plasma Cmax of testosterone of less than 2,500 ng/dL”, do not distinguish any particular pharmaceutical composition from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses only one specific formulation that satisfies the structural limitations of the instant claims: Capsule B2 (Table B on page 22) or Capsule 1 (see Table 20 on page 81) which apparently, also satisfies the PK requirements of claims 57-62.
Further, the amount of testosterone in plasma will depend not only on the type of formulation administered, but also on the dose regimen (i.e. amount administered, frequency of administration, etc.), as such, very different formulations can achieve the same or similar PK profiles (in this case the amount of testosterone in plasma) by drastically changing the dose regimen.
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy the instant PK parameters when administered under certain conditions), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising testosterone undecanoate, an hydrophilic carrier and a lipophilic carrier, that under the certain undisclosed conditions will achieve the PK parameters of claims 1-30.
In the absence of structural characteristics that are shared by members of the genus of: “the pharmaceutical composition of claims 1-30 wherein when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, active ingredients, excipients and in which proportion (other than the one example provided by Applicant) should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claims 1-30.

Similar arguments can be made for the statements of claims 2, 6, 16-17, 21 and 29.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
Each application is examined individually.  New evidence shows that the above statements can be considered not to comply with the written description requirement.



Claim Rejections - 35 USC § 103 (Modified Rejection).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 8-17 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Theobald (US 2004/0120994), Azarnoff et. al. (US 2003/0175329) and Nieschlag (Clinical Endocrinology (2006) 65:275-281) in view of Dudley et. al. (US 8,241,664).

For claims 1, 2, 6, 16-17 and 21, Theobald teaches that males suffering from hypogonadism, which is caused by testosterone deficiency, are being treated with substitution of testosterone (see [0003]).  Azarnoff, like Theobald, also teaches that hypogonadism has been treated with the administration of exogenous testosterone (i.e. testosterone replacement therapy, see [0197]).  More precisely, Nieschlag teaches that hypogonadal males have been treated with the oral administration of testosterone undecanoate (TU), although it has some absorption pattern problems (see page 275, under summary).  None of the above teaches the treatment of a hypogonadal male with a composition as disclosed in the instant claims.
However, Dudley teaches (see claims 55-56 and 58) a method of alleviating the symptoms of testosterone deficiency in a male comprising orally administering to the male twice daily a capsule (see claim 19) comprising a pharmaceutical composition comprising (See claim 1):
10-20% w/w of a testosterone ester, wherein the testosterone ester is testosterone undecanoate (see claims 2-4),
5-20% w/w of a hydrophilic surfactant, and
50-70% w/w of a lipophilic surfactant.
Dudley further teaches that the capsules might contain 100 mg of testosterone equivalent (see column 19, lines 15-18) which corresponds to 158 mg of TU (see column 13, lines 11-25) which is very close to the instantly claimed range (100 mg to about 150 mg).
Dudley also teaches the presence of polyethylene glycol (see column 10, line 37; and column 19, line 5).
These formulations solve the problems disclosed by the prior art of the poor testosterone absorption (see Nieschlag above) when testosterone is administered orally (see background of the invention on column 1).

All of the above amounts and percentage ranges either are close enough, anticipate or overlap the amounts and percentage ranges of instant claim 1.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 

At the time of the invention it would have been prima facie obvious for the skilled in the art to treat hypogonadal males (who suffer from testosterone deficiency) comprising the oral administration of a pharmaceutical composition comprising TU as disclosed by Nieschlag, wherein the pharmaceutical composition is the one disclosed by Dudley, since Dudley already teaches that the TU formulation is suitable for orally treating testosterone deficiency without the oral absorption problems disclosed by the formulations of the prior art (see Nieschlag).

The prior art teaches all the limitations of claim 1 except for the statement: “wherein the composition, when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males”.  However, these pharmacokinetic properties depend on the specific pharmaceutical composition (ingredients (i.e. active ingredient and carriers, excipients, etc.) and the proportion of those ingredients), which, as discussed above, are either anticipated or made obvious by the prior art. In summary all the structural limitations and amounts recited in the instant claims (pharmaceutical composition comprising testosterone undecanoate, lipophilic surfactants and hydrophilic surfactants, and their relative amounts) are disclosed by the prior art (Dudley). 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical formulation in the claimed method is different from the pharmaceutical formulation taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Similar arguments can be made for the statements of claims 2, 6, 16-17 and 21.

All this will result in the practice of claims 1, 2, 6, 16-17 and 21 with a reasonable expectation of success.


For claim 3, Dudley teaches that the formulation can further comprise a 5-alpha-reductase inhibitor (see claim 17), thus resulting in the practice of claim 3 with a reasonable expectation of success.

For claim 4, Dudley teaches that the formulation can further comprise a digestible oil (see claim 1), thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claim 5, Dudley teaches that the hydrophilic surfactant can be hydrogenated castor oil ethoxylate (i.e. polyoxylated hydrogenated vegetable oil, see claims 5-7), more precisely it can be the hydrophilic surfactant Cremophor RH 40 (polyoxyethylene (40) hydrogenated castor oil, see column 7, lines 60-65 and column 9, lines 41-49); and the lipophilic surfactant can be oleic acid (see claims 8-9 and 12-13), thus resulting in the practice of claim 5 with a reasonable expectation of success.

For claim 8, Dudley teaches that the formulation comprises a semi-solid formulation (See column 11, lines 46-49), thus resulting in the practice of claim 8 with a reasonable expectation of success.

For claim 9, Dudley teaches that the lipophilic surfactant can be oleic acid (see claims 8-9 and 12-13), thus resulting in the practice of claim 9 with a reasonable expectation of success.

For claim 10, Dudley teaches that the formulation can comprise borage oil (see claim 15), thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, Dudley teaches that the formulation comprises a hard or soft capsule (see claim 19), thus resulting in the practice of claim 11 with a reasonable expectation of success.

For claim 12, Dudley teaches that the capsule can be a gelatin capsule (see claim 19), thus resulting in the practice of claim 12 with a reasonable expectation of success.

For claim 13, Dudley does not teach that the composition should be administered with food.  However, the administration of pharmaceutical compositions with food, in order to improve the absorbability of the drug, is no more than routine practice in the pharmaceutical art, thus resulting in the practice of claim 13 with a reasonable expectation of success.

For claim 14, Dudley teaches the administration of the formulation orally twice daily (see claim 58), as such it will be obvious to administer it at same intervals of 12 hours, thus resulting in the practice of claim 14 with a reasonable expectation of success.

For claim 15, all the references that talk about male hypogonadism are also referring to adult males, thus resulting in the practice of claim 15 with a reasonable expectation of success.

For claim 22 Theobald teaches that males suffering from hypogonadism, which is caused by testosterone deficiency, are being treated with substitution of testosterone (see [0003]).  Azarnoff, like Theobald, also teaches that hypogonadism has been treated with the administration of exogenous testosterone (i.e. testosterone replacement therapy, see [0197]).  More precisely, Nieschlag teaches that hypogonadal males have been treated with the oral administration of testosterone undecanoate (TU), although it has some absorption pattern problems (see page 275, under summary).  None of the above teaches the treatment of a hypogonadal male with a composition as disclosed in instant claims 22 and 28.
However, Dudley teaches (see claims 55-56 and 58) a method of alleviating the symptoms of testosterone deficiency in a male comprising orally administering to the male twice daily a capsule (see claim 19) comprising a semi-solid pharmaceutical composition (See column 11, lines 46-49), suitable for oral administration comprising (See claim 1):
10-20% w/w of a testosterone ester, wherein the testosterone ester is testosterone undecanoate (see claims 2-4),
5-20% w/w of an hydrophilic surfactant, and
50-70% w/w of a lipophilic surfactant.
Dudley further teaches that the capsules might contain 100 mg of testosterone equivalent (see column 19, lines 15-18) which corresponds to 158 mg of TU (see column 13, lines 11-25) which is very close to the instantly claimed range (100 mg to about 150 mg).
Dudley also teaches the presence of polyethylene glycol (see column 10, line 37; and column 19, line 5).
These formulations solve the problems disclosed by the prior art of the poor testosterone absorption (see Nieschlag above) when testosterone is administered orally (see background of the invention on column 1).

All of the above amounts and percentage ranges either are close enough, anticipate or overlap the amounts and percentage ranges of instant claims 22 and 28.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 

At the time of the invention it would have been prima facie obvious for the skilled in the art to treat hypogonadal males (who suffer from testosterone deficiency) comprising the oral administration of a pharmaceutical composition comprising TU as disclosed by Nieschlag, wherein the pharmaceutical composition is the one disclosed by Dudley, since Dudley already teaches that the TU formulation is suitable for orally treating testosterone deficiency without the oral absorption problems disclosed by the prior art (see Nieschlag).

The prior art teaches all the limitations of claim 22 except for the statement: “wherein the composition, when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300ng/dL and 1000 ng/dL in at least 75% of the males, a plasma Cmax concentration of testosterone less than 1800 ng/dL in at least 95% of males, less than 1500 ng/dL in at least 85% of males, and less than 2500 ng/dL in all males”.  However, these pharmacokinetic properties depend on the specific pharmaceutical composition (ingredients (i.e. active ingredient and carriers, excipients, etc.) and the proportion of those ingredients), which, as discussed above, are either anticipated or made obvious by the prior art. In summary all the structural limitations and amounts recited in the instant claims (pharmaceutical composition comprising testosterone undecanoate, lipophilic surfactants and hydrophilic surfactants, and their relative amounts) are disclosed by the prior art (Dudley). 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical formulation in the claimed method is different from the pharmaceutical formulation taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claim 22 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
	
Applicant argues that:
Three of the four cited references (Theobald, Azarnoff, and Nieschlag) either fail to disclose oral administration or teach away from it. Theobald discloses in paragraph [0004]: “Due to its short plasma half-life (around 80 min.) and intensive first-pass metabolism it is not possible to administer testosterone orally. As a rule testosterone is administered in the form of a suitable ester compound by intra-muscular injection.” (Emphasis added.)
Azarnoff discloses in paragraph [0059]: “The oral route of testosterone administration is associated with an increased incidence of liver disease, including cancer.” Azarnoff otherwise discloses topical administration.
Nieschlag discloses on page 276, column 2: “For a long time the only other useful addition to preparations for clinical use in hypogonadism was testosterone undecanoate (Andriol®) in oral capsules and introduced in the 1970s. These oily capsules have to be taken with a meal three times daily and even then have a somewhat unpredictable absorption pattern, resulting in short-lived peaks after ingestion. Nevertheless, in the absence of other alternatives this was a welcome oral addition to the patients’ limited choices. Recently, modifying the vehicle has slightly improved the kinetics.” (Emphasis added.) Nieschlag further discloses testosterone undecanoate 40 mg, which does not fall within “about 100 mg to about 150 mg of TU,” as recited in claims 1 and 22.
Examiner’s response:
First, Theobald, Azarnoff and Nieschlag simply disclose the difficulties of making an orally available TU formulation, but this is not equivalent to teaching away from it.  In fact, Azarnoff teaches that oral formulations of TU have been successfully administered to hypogonadal males and it was concluded that TU is an effective agent for treating hypogonadism (see [0012]). Nieschlag teaches that hypogonadal males have been treated with the oral administration of testosterone undecanoate (TU), although it has some absorption pattern problems (see page 275, under summary).
Since oral administration is the preferred route of administration, Dudley offers a solution for the above problems by presenting an orally available formulation of TU that bypasses all the previously discussed problems.
As such, contrary to Appellant’s “piecemeal" analysis of the deficiencies of the individual references, as previously discussed, one skilled in the art will conclude, based on these references that: that regardless of the form of administration (transdermal topical, oral, etc.) TU is effective in treating hypogonadism, and since Dudley teaches an effective oral formulation of TU, the skilled in the art will be further motivated to treat an hypogonadal male with an oral formulation of TU, sine oral formulations are in general preferred over other forms of administration.

Applicant argues that:
Based on the teachings of Dudley, the skilled in the art would have not expected the composition of instant claim 1 to have the same properties as the disclosure by Dudley.
Examiner’s response:
Even though Dudley teaches the differences between TP and TU, it does not teach away from administering TU. The fact is that Dudley claims a method of treating a hypogonadal male comprising the administration of an oral formulation of TU (see claims 55-56, 58 and 1-4), as such, since the method is in the claims it is considered enabled.

Applicant argues that:
The amount of TU disclosed by Dudley (158 mg of TU) falls outside the claimed range (about 100 mg to about 150 mg).
Examiner’s response:
First, due to the lack of definition of the word “about”, the fact is that 158 mg could be considered within the range of: “about 100 mg to about 150 mg”. Second, as stated in the above rejection 158 mg is very close to the claimed range, as such it will be expected that a formulation comprising 158 mg of TU will have the same or similar properties to a formulation comprising “about 100 mg to about 150 mg” of TU.

Applicant argues that:
Example 2 from the pending application discloses unexpected results when polyethylene glycol is introduced in the composition.
Examiner’s response:
First, Applicant is not explaining what the unexpected results are, and what is being compared.
Second, the formulations called Capsule 1 and Capsule 2 on Table 20 (page 79), that contain polyethylene glycol, have also very specific hydrophilic and lipophilic surfactants, as opposed to the instant claims that are generic, as such, even if there were unexpected results for capsules 1 and 2, they cannot be considered commensurate in scope with the claims.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
The fact that applicant added a functional limitation to the claims does not make the claims allowable, since the functional limitation will always depend on the structural limitations, all of which are made obvious by the prior art.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 15, 2022.